Citation Nr: 1757376	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-09 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected lung disease.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to June 1972.

These matters come to the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran underwent a videoconference hearing with the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for COPD, secondary to his service-connected lung disease. Due to the inadequacy of the Veteran's Compensation and Pension (C&P) examination, the Board finds a remand necessary before adjudication.

The Veteran underwent an examination in April 2016 in which the examiner determined it was less likely than not that the Veteran's COPD was due to his lung disease. In reaching this conclusion, the examiner failed to provide any rationale for his determination, aside from the fact that the Veteran did not suffer from COPD in service, and failed to address the Veteran's contentions. The Veteran claimed, very specifically, that his lung disease caused so much scarring in his lungs that it either caused or aggravated his COPD. The examiner did not address this conclusion. Thus, an additional examination is necessary before adjudication. This issue is inextricably intertwined with entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination in which the examiner determines whether it is more or less likely (50 percent probability or greater) that the Veteran's COPD is caused by or aggravated by his lung disease, and subsequent severe scarring of the lungs.

***If the examiner finds it more likely that the Veteran's COPD is caused by his smoking, the examiner must address the fact that the Veteran says he quit smoking in 1995.

2.  Readjudicate the pending issues.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


